Citation Nr: 1224602	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which declined to reopen the claim for service connection for a psychological disorder, finding that new and material evidence had not been submitted. 

In July 2010 a Board hearing was held at the RO before the undersigned; the transcript is of record.  

In August 2010 the Board reopened the claim and remanded the issue for a VA examination.  

In August 2011 the Board remanded the claim for Social Security Administration (SSA) records. 

The issue has been recharacterized to comport with the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the RO had forwarded the Veteran's claim to the Board, new evidence was received without a waiver of RO consideration.  

Any pertinent evidence submitted by the veteran or his representative before the Board but not considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review unless the veteran or his representative waives, in writing, such right to AOJ review or the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral. 38 C.F.R. § 20.1304 (c).  As the RO has not considered this evidence and as the Veteran has not submitted a waiver of RO consideration, remand is warranted for the RO to consider this new evidence in the first instance.

Although this new evidence appears to, in fact, undermine the Veteran's credibility, it still must first be reviewed by the AOJ. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1. Readjudicate the claim, with consideration of the new evidence submitted to include the Veteran's statement and a lay statement.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



